Citation Nr: 0708105	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a left 
shoulder disorder.

2.  Entitlement to an increased evaluation for Reiter's 
syndrome, currently evaluated as 30 percent disabling. 


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel










INTRODUCTION

The veteran served on active military duty from December 1985 
to December 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a left shoulder disorder was 
denied by an unappealed January 1989 rating decision.  An 
unappealed June 1999 rating decision did not find new and 
material evidence sufficient to reopen a claim for service 
connection for a left shoulder disorder.

2.  Evidence associated with the claims file since the 
unappealed June 1999 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a left shoulder 
disorder.

3.  A left shoulder disorder is not related to active 
military service.

4.  Reiter's syndrome is manifested by osteoarthritis and 
multiple joint pain.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left shoulder disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  A left shoulder disorder was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  The criteria for an increased evaluation for Reiter's 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5003 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for a left shoulder 
disorder and claim for entitlement to an increased evaluation 
for Reiter's syndrome, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to an initial adjudication and re-
adjudications of the veteran's claims, December 2003, 
February 2004, April 2005, January 2006, March 2006, and May 
2006 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that VCAA 
defect may be cured by issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The letters also essentially requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was provided an examination for the left shoulder.  
The veteran was also provided with a VA examination for 
Reiter's syndrome, but failed to report.  When a veteran 
fails to report for an examination scheduled in conjunction 
with a claim for increase, without good cause, the claim will 
be denied.  38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).  Here, no such good 
cause has been shown.  When a veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  38 C.F.R. § 3.655(a).  Accordingly, VA has 
met its duty to assist in this regard.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

New and material claim

The RO's determination regarding whether new and material 
evidence has been submitted is not binding on the Board, and 
the Board must decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  

In a January 1989 rating decision, the RO denied service 
connection for a left shoulder disorder finding that the 
inservice shoulder injury was an acute condition that had 
resolved without residuals.  The veteran did not file a 
notice of disagreement.  The RO decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2006).  In a June 1999 rating decision, 
the RO found there was no new and material evidence 
sufficient to reopen the veteran's claim because the newly 
submitted evidence was duplicative and did not demonstrate a 
current shoulder condition.  Although the veteran perfected 
an appeal on this issue in December 1999, in November 2000 he 
withdrew the appeal.  The June 1999 RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In October 2003, the veteran filed a claim to reopen his 
claim of entitlement to service connection for a left 
shoulder disorder.  In an April 2004 rating decision, the RO 
did not find new and material evidence to reopen the 
veteran's claim because the newly submitted evidence did not 
contain a diagnosis of a shoulder disorder - it only 
contained evidence of current status of the veteran's 
shoulder pain.  In a September 2006, without explicitly 
stating that it found new and material evidence to reopen the 
claim, the RO nonetheless considered the claim on its merits.  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the June 1999 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108. 

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

Evidence of record at the time of the June 1999 rating 
decision includes the veteran's service medical records.  The 
service entrance examination was negative for a left shoulder 
disorder.  A May 1987 service record indicated that the 
veteran had a history of a trauma due to the left shoulder 
and neck after a jump.  Although the veteran reported left 
neck and shoulder pain, a shoulder x-ray was within normal 
limits.  Another May 1987 record indicated full range of 
shoulder and neck motion and assessed rule out old fracture 
vs. deep tissue injury.  A July 1987 service record assessed 
soft tissue injury.  Another July 1987 record indicated the 
veteran reported left shoulder pain of at least 8 months.  
Upon examination, there was full range of shoulder motion, no 
swelling, tenderness over the clavicle area, strength within 
normal limits, and a normal shoulder x-ray.  The assessment 
was left pectoralis major strain.  In an August 1987 service 
record, the veteran complained of upper chest and shoulder 
pain.  There was full range of motion, 5/5 strength, 
tenderness over the proximal 1/3 of the clavicle, and no 
atrophy.  The assessment was left shoulder pain, resolved.  

Also of record prior to the June 1999 rating decision were 
various post-service medical records.  A March 1990 VA record 
indicated an unremarkable shoulder joint examination.  A 
December 1998 private medical record revealed no evidence of 
atrophy, full range of motion, nontender sternoclavicular and 
acromioclavicular (AC) joints, no evidence of glenohumeral 
instability, and negative crank, apprehension, relocation, 
and impingement tests.  A February 1999 private record 
indicated mild forward head, bilaterally protracted scapula, 
and a bilateral winging scapula.  In an October 1997 
statement, the veteran asserted that a military doctor told 
him he had a possible fracture.  A March 1998 VA record 
indicated a prior medical history of a left shoulder injury 
from a parachute jump.  In a June 1998 statement, the veteran 
stated that after leaving service, there was a sudden 
weakening of his left shoulder.  In an undated statement, the 
veteran reiterated that he injured his left arm or shoulder 
during a parachute jump.  In an undated lay statement, a 
service member who served with the veteran stated that the 
veteran had had shoulder problems during service.  

Evidence submitted after the June 1999 rating decision 
includes a May 2000 VA joints examination.  The veteran 
reported left shoulder pain.  Upon examination, there was 
flexion to 160 degrees, abduction to 160 degrees, external 
rotation to 80 degrees, and internal rotation to 80 degrees, 
all with mild ache.  The diagnosis was chronic pain.  The 
examiner opined that the veteran's left shoulder pain was as 
likely as not significantly related to his service-connected 
right ankle disorder.  In an August 2000 VA peripheral nerves 
examination, the veteran reported longstanding shoulder pain.  
Upon examination, there was good upper extremity strength, 
symmetrical reflexes, and normal sensory examination.  The 
neurological examination was normal.  In a September 2000 VA 
joints examination, the veteran reported pain radiating from 
his left shoulder through the shoulder blade.  Upon 
examination, there was forward elevation to 155 degrees, 
external rotation of 70 degrees, and internal rotation up to 
T7.  There was negative lift off, speed, supraspinatus test, 
negative AC joint compression test, negative AC tenderness, 
and positive impingement.  There was tenderness to palpation 
along the latter aspect of the shoulder and posteriorly.  
There was no evidence of atrophy and good rotator cuff muscle 
strength.  The examiner noted that previous radiographs were 
normal.  The examiner opined that the left shoulder condition 
was not related to the inservice jump because the findings 
were consistent with impingement and there were no evidence 
of degenerative changes.  

In an April 2002 statement, the veteran's father stated that 
the veteran injured his collarbone and shoulder during 
service in a paratrooper jump.  The veteran's collarbone 
still bothered him.  In an April 2002 statement, the 
veteran's mother stated that the veteran injured his shoulder 
in a paratrooper jump, and that ever since then, his back and 
shoulder had hurt him constantly.  In an October 2002 
statement, the veteran's cousin stated that the veteran's 
shoulder pains were constant.  In October 2003 and November 
2003 VA medical records, the veteran was seen for left 
shoulder pain.  Chronic left shoulder pain was assessed.  In 
a February 2004 statement, the veteran stated that he injured 
his shoulder during service.  

In a February 2004 VA medical record, the veteran complained 
of left shoulder pain.  Upon examination, there was palpable 
crepitance with forward flexion.  Backward extension was to 0 
degrees, forward flexion was to 100 degrees.  A magnetic 
resonance imaging scan (MRI) showed frayed labrum, but no 
bankardt or frank tear.  In an April 2004 VA medical record, 
the veteran reported left shoulder pain.  Upon examination 
there was forward flexion to 170 degrees, internal rotation 
was to the inferior scapular, and external rotation was to 70 
degrees, all without pain.  There was no impingement, mild AC 
joint tenderness, and negative O'Brien's test.  The 
assessment was pathology minimal on MRI and pain and symptoms 
not consistent with the changes.  

A July 2004 VA record assessed chronic left shoulder pain and 
noted that a March 2003 MRI indicated findings that raised 
the suspicion of a tear of the interior inferior glenoid 
labrum.  There were degenerative changes within the AC joint.  
Range of motion was within normal limits, 5/5 strength, 
muscle tenderness in left anterior shoulder, left AC joint, 
and left medial scapular border.  A November 2005 VA record 
indicated no evidence of radiculopathy of the left shoulder.  
A June 2006 VA joints examination was conducted.  The veteran 
reported a tired and aching left shoulder, but denied 
flareups.  Upon examination, there was no obvious muscle 
atrophy, defects, or scarring.  There was flexion to 170 
degrees, abduction to 170 degrees, external rotation to 80 
degrees, and internal rotation to 85 degrees.  There was no 
tenderness to palpation, but there was an overall ache.  
There was 5/5 strength, 5/5 supraspinatus testing, and 
negative Hawkins, Neers, and AC joint compression tests.  The 
impression was chronic left shoulder pain.  The examiner 
opined that the pain was not consistent with a rotator cuff 
problem or an AC joint problem.  A June 2006 shoulder 
radiology report found unremarkable left shoulder, no acute 
fractures or dislocations, and no significant degenerative 
changes.  

The evidence is new because it was not previously submitted 
to VA.  The newly submitted evidence is also material because 
it contains evidence regarding the existence of a current 
disorder which relates to whether there are current residuals 
of the inservice injury.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim. 

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for a left 
shoulder disorder without prejudice to the veteran, because 
the RO adjudicated the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (holding where Board 
proceeds to merits of a claim that the RO has not previously 
considered, the Board must determine whether such action will 
prejudice the veteran).  As such, the Board is not addressing 
a question that the RO has not yet considered, and there is 
no risk of prejudice to the veteran.  Bernard, 4 Vet. App. at 
394.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board finds that the evidence of record does not support 
a finding of service connection for a left shoulder disorder.  
Importantly, there is no currently diagnosed left shoulder 
disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  An 
August 2000 VA record noted a normal neurological 
examination.  A September 2000 VA record found no evidence of 
degenerative changes.  A January 2003 VA MRI suggested 
degenerative changes, but June 2006 VA records found no 
rotator cuff or AC problems and no evidence of degenerative 
changes.  In addition, although the veteran consistently 
reported left shoulder pain, pain is not a disability for VA 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted).  Accordingly, service connection for a left 
shoulder disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased evaluation claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a January 1989 rating decision, service connection was 
granted for Reiter's syndrome, and a 20 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5099-
5003, effective December 2, 1988.  By a February 2000 rating 
decision, the RO continued the 20 percent evaluation.  That 
rating decision was not appealed.  In December 2001, the 
veteran filed a claim for an increased evaluation for 
Reiter's syndrome.  By an April 2004 rating decision, the RO 
continued the 20 percent evaluation.  The veteran perfected 
his appeal on this rating decision in April 2005.  

Reiter's syndrome was diagnosed during service.  The 
veteran's symptoms included active arthritis of the right 
first metatarsophalangeal, first interphalangeal, and 
subtalar joint, sacroiliitis, erosive and sclerotic changes 
of the lumbosacral joint, and bilateral plantar fasciitis.  

In a June 2004 VA medical record, there was 5/5 strength of 
the lower extremities.  In a November 2004 VA record, the 
impression was stable osteoarthritis.  In a November 2005 VA 
record, the veteran denied muskoskeletal complaints.  In a 
December 2005 VA record, the veteran reported diffuse joint 
pain.  In January 2006 VA records, the veteran complained of 
occasional knee aches.  Upon examination, there was no edema 
or asymmetry of the lower extremities.  There was blue 
discoloration of the right toes.  Another January 2006 VA 
record assessed osteoarthritis.  

A June 2006 VA joints examination was conducted.  The veteran 
reported multiple joint pains including the right foot, left 
hip, right knee, and back.  He also reported ulcerative 
colitis.  The pains were constantly present, but there were 
no flare-ups.  The veteran did not use any braces or 
assistive devices to ambulate and was not under any treatment 
for the joint pain.  A June 2006 x-ray of the right foot 
found no acute abnormality of the first metatarsophalangeal 
joint.  June 2006 bilateral ankle x-rays found no fracture or 
dislocation.  

The June 2006 VA examiner deferred the evaluation of Reiter's 
syndrome to the rheumatology examination.  The veteran did 
not report for the scheduled VA rheumatology examination.  
See 38 C.F.R. § 3.655(b) (holding that when a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, without good cause, the claim will be 
denied).  Regardless, the Board finds that an increased 
evaluation is not warranted.

The veteran's Reiter's syndrome is evaluated under Diagnostic 
Code 5099-5003, which reflects an unlisted disability rated 
by analogy to degenerative arthritis, here, of multiple 
joints.  See 38 C.F.R. § 4.27 (2006) (unlisted disabilities 
requiring rating by analogy will be coded first by the 
numbers of the most closely related body part and then 
"99"); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

An evaluation in excess of 20 percent is not provided for 
under the diagnostic code for degenerative arthritis.  
Although the diagnostic codes for limitation of the affected 
joints provide for evaluations in excess of 20 percent, 
without a recent examination, no such findings are available.  
Accordingly, an increased evaluation for Reiter's syndrome is 
not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the record does not show other residuals or 
manifestations of Reiter's syndrome.  Accordingly, evaluation 
under another diagnostic code is not appropriate in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(holding that the assignment of a particular diagnostic code 
is completely dependent on the facts of a particular case).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 20 percent is provided for 
certain manifestations of Reiter's syndrome but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalization or marked interference of employment 
due to Reiter's syndrome.  Accordingly, the RO did not err by 
failing to document its consideration of this provision.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left shoulder disorder is denied.

An increased evaluation for Reiter's syndrome is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


